UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7624


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JEREMY LUJAN AIKEN,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (1:04-cr-00092-LHT-1)


Submitted:    November 19, 2009             Decided:   December 4, 2009


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Remanded by unpublished per curiam opinion.


Jeremy Lujan Aiken, Appellant Pro Se.        Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jeremy       Lujan      Aiken      seeks        to    appeal    the    district

court’s order denying his motion for reduction of sentence under

18 U.S.C. § 3582(c)(2) (2006).                  In criminal cases, the defendant

must file the notice of appeal within ten days after the entry

of judgment.          Fed. R. App. P. 4(b)(1)(A); see United States v.

Alvarez,    210       F.3d   309,      310    (5th     Cir.      2000)    (holding      § 3582

proceeding       is    criminal     in       nature    and       ten-day    appeal      period

applies).      With or without a motion, upon a showing of excusable

neglect or good cause, the district court may grant an extension

of up to thirty days to file a notice of appeal.                             Fed. R. App.

P. 4(b)(4); United States v. Reyes, 759 F.2d 351, 353 (4th Cir.

1985).

            The district court entered its order on July 31, 2009.

Aiken’s notice of appeal was deposited in the prison’s internal

mail    system    on    August      19,      2009,    see     Fed.   R.    App.    P.   4(c);

Houston v. Lack, 487 U.S. 266, 276 (1988), a date beyond the

ten-day     appeal      period      but       within     the      thirty-day      excusable

neglect period.          Because the notice of appeal was filed within

the excusable neglect period, we remand the case to the district

court    for     the    court     to      determine      whether         Aiken    has    shown

excusable neglect or good cause warranting an extension of the

ten-day appeal period.



                                               2
The record, as supplemented, will then be returned to this court

for further consideration.

                                                        REMANDED




                               3